Citation Nr: 1147365	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-14 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a right shoulder partial rotator cuff tear and tendinosis with pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to April 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by which the RO, in pertinent part, denied entitlement to service connection for a right shoulder partial rotator cuff tear and tendinosis with pain.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part


REMAND

The Veteran was scheduled for a travel Board hearing before the undersigned Veterans Law Judge in January 2011.  Notice of that hearing was sent to his last address of record in December 2010, but he failed to appear.

Generally, when an appellant fails to report for a scheduled hearing and has not requested a postponement, the case will be processed as though the request for a hearing was withdrawn.  38 C.F.R. § 20.704(d) (2011).  In this case, in March 2011, the Veteran phoned the RO to inquire as to the status of his appeal.  He was unaware that he had missed his hearing because he did not know that one had been scheduled.  Apparently, he had moved, and the hearing notice was sent to his former address.  He asked that a new travel Board hearing be scheduled.

In this case, it is not clear that the Veteran provided timely notice of a change of address, and he did not ask for a postponement before the January 2011 hearing was to take place.  Nonetheless, because the Veteran appears to have been unaware of the January 2011 hearing and in order to ensure full compliance with applicable due process requirements, the Board will grant his request and ask that one further attempt to afford him a hearing be made.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.703 (2011).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Verify the Veteran's current address and ensure VA has the Veteran's correct address on file.  This address should be documented in the claims file. 

2.  Next, take appropriate action to schedule the Veteran for a hearing before a traveling Veterans Law Judge at the Newark RO.  A copy of the letter scheduling the Veteran for the hearing, along with a transcript of the hearing, should be included in the claims folder. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


